Exhibit 10.11(c)
 
 
THIRD AMENDMENT
 
This Third Amendment (this “Amendment”) is made and entered into this 9th day of
April, 2012, by and among NuGlow Cosmaceuticals, LLC (“NuGlow”), Camden Street
Partners, LLC (“Camden”) and Helix BioMedix, Inc. (“HXBM”) and amends that
certain Amended and Restated Operating Agreement of NuGlow Cosmaceuticals, LLC
dated July 1, 2010 by and among NuGlow, Camden and HXBM, as amended (the “LLC
Agreement”).


1.             Amendments to LLC Agreement.


(a)          Section 4.2(a) of the LLC Agreement is hereby amended and restated
in its entirety as follows:


“(a)        Except as otherwise provided in Sections 4.2(b) through (h), Net
Income and Net Loss shall be allocated to the Members as follows:


(A)         For allocations made or related to any period prior to
September 1, 2011:


(i)           First, Net Income shall be allocated to offset in reverse order
any Net Loss allocated in the current period and in all prior periods that have
not previously been offset under this Section 4.2;


(ii)          Next, Net Income shall be allocated 70% to HXBM and 30% to Camden
until such time as HXBM has received total cumulative distributions (excluding
any Tax Distributions) that equal HXBM’s initial Capital Contribution;


(iii)         Next, Net Income shall be allocated among all Members in
proportion to their respective Percentage Interests;


(iv)         In the event of a Net Loss, the Net Loss shall be allocated first
as necessary to offset in reverse order any Net Income allocated in the current
and all prior periods that have not previously been offset or distributed to the
Members;


(v)          Next, any Net Loss shall be allocated among all Members in
proportion to their respective Percentage Interests.


(B)          For allocations made or related to any period on or after
September 1, 2011:


(i)           First, Net Income shall be allocated to offset in reverse order
any Net Loss allocated in the current period and in all prior periods that have
not previously been offset under this Section 4.2;
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           Next, Net Income shall be allocated 30% to HXBM and 70% to Camden
until such time as HXBM has received additional total cumulative distributions
(excluding any Tax Distributions) that equal $69,000 and Camden has received
total cumulative distributions (excluding any Tax Distributions) that equal
$161,000;


(iii)          Next, Net Income shall be allocated 70% to HXBM and 30% to Camden
until such time as HXBM has received additional total cumulative distributions
(excluding any Tax Distributions) that equal HXBM’s initial Capital
Contribution;


(iv)          Next, Net Income shall be allocated among all Members in
proportion to their respective Percentage Interests;


(v)           In the event of a Net Loss, the Net Loss shall be allocated first
as necessary to offset in reverse order any Net Income allocated in the current
and all prior periods that have not previously been offset or distributed to the
Members;


(vi)          Next, any Net Loss shall be allocated among all Members in
proportion to their respective Percentage Interests.”


(b)           Section 4.4(b) of the LLC Agreement is hereby amended and restated
in its entirety as follows:


“(b)           For distributions other than those paid under Section 4.4(a) and
Tax Distributions, the Manager shall distribute any Distributable Cash to the
Members as follows: (A) for distributions made or related to any period prior to
September 1, 2011, (i) until such time as HXBM has received total cumulative
distributions (excluding any Tax Distributions) that equal HXBM’s initial
Capital Contribution, 70% of such Distributable Cash shall be distributed to
HXBM and 30% of such Distributable Cash shall be distributed to Camden; and
(ii) thereafter, Distributable Cash shall be distributed to the Members in
accordance with each Member’s Percentage Interest; and (B) for distributions
made or related to any period on or after September 1, 2011, (i) until such time
as HXBM has received total cumulative distributions (excluding any Tax
Distributions) that equal $69,000 and Camden has received total cumulative
distributions (excluding any Tax Distributions) that equal $161,000, 30% of such
Distributable Cash shall be distributed to HXBM and 70% of such Distributable
Cash shall be distributed to Camden; (ii) until such time as HXBM has received
additional total cumulative distributions (excluding any Tax Distributions) that
equal HXBM’s initial Capital Contribution, 70% of such Distributable Cash shall
be distributed to HXBM and 30% of such Distributable Cash shall be distributed
to Camden; and (iii) thereafter, Distributable Cash shall be distributed to the
Members in accordance with each Member’s Percentage Interest.”
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Section 10.2(d) of the LLC Agreement is hereby amended and
restated in its entirety as follows:


“(d)           All liquidation proceeds and any other remaining assets of the
Company shall be distributed to the Members and Economic Interest Holders as
follows: (A) for any such distributions made or related to any period prior to
September 1, 2011, (i) first, 100% of such proceeds shall be paid to HXBM until
such time as HXBM has received total cumulative distributions (comprising both
ordinary and liquidating distributions, but excluding any Tax Distributions)
that equal the aggregate of HXBM’s initial and any additional Capital
Contributions; (ii) second, to the extent of the positive balance of each
Member’s or Economic Interest Holder’s Capital Account, as determined after
taking into account all Capital Account adjustments, including, but not limited
to, adjustments in connection with the liquidation, until each such Capital
Account is reduced to zero; and then (iii) the remainder, if any, in accordance
with the Percentage Interest of each Member or Economic Interest Holder, as
applicable; and (B) for any such distributions made or related to any period on
or after September 1, 2011, (i) 30% of such proceeds shall be paid to HXBM until
such time as HXBM has received total cumulative distributions (comprising both
ordinary and liquidating distributions, but excluding any Tax Distributions)
that equal $69,000 and 70% of such proceeds shall be paid to Camden until such
time as Camden has received total cumulative distributions (comprising both
ordinary and liquidating distributions, but excluding any Tax Distributions)
that equal $161,000; (ii) second, 100% of any remaining proceeds shall be paid
to HXBM until such time as HXBM has received additional total cumulative
distributions (comprising both ordinary and liquidating distributions, but
excluding any Tax Distributions) that equal the aggregate of HXBM’s initial and
any additional Capital Contributions (less up to $69,000 paid pursuant to clause
(d)(B)(i) above); (iii) third, to the extent of the positive balance of each
Member’s or Economic Interest Holder’s Capital Account, as determined after
taking into account all Capital Account adjustments, including, but not limited
to, adjustments in connection with the liquidation, until each such Capital
Account is reduced to zero; and then (iv) the remainder, if any, in accordance
with the Percentage Interest of each Member or Economic Interest Holder, as
applicable.”


2.             Force and Effect.


The remainder of the LLC Agreement is not amended hereby and shall remain in
full force and effect.  The parties hereby ratify and confirm the terms and
conditions of the LLC Agreement, as amended by this Amendment.
 
[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first set forth above.
 
 
NUGLOW COSMACEUTICALS, LLC
           
By:
/s/ Steven Sheiner      
Name: Steven Sheiner
     
Title: Managing Member of Camden Street Partners, LLC, its Manager

 
 
CAMDEN STREET PARTNERS, LLC
           
By:
/s/ Steven Sheiner      
Name: Steven Sheiner
     
Title: Managing Member

 
 
HELIX BIOMEDIX, INC.
           
By:
/s/ R. Stephen Beatty      
Name: R. Stephen Beatty
     
Title: President and Chief Executive Officer

 
 
4